Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 and 2 are allowable. 
The prior art of record does not teach: from claim 1, an apparatus for wireless vehicle marker lights, comprising: a lower base surface on the container, of the one or more vehicle marker lights, configured to attach to a surface using a means that does not physically alter the surface; a wireless remote control comprising: one or more buttons; and a wireless remote control electronics package configured to: detect the operation of one of the one or more buttons; and transmit a command to the one or more vehicle marker lights; and wherein the one or more vehicle marker lights may be attached to the roof of a vehicle, and may be operated from inside the vehicle using the remote control.
The prior art of record does not teach: from claim 2, an apparatus for wireless vehicle marker lights, comprising: one or more vehicle marker slave lights, each comprising: a slave lower base surface on the container, of the one or more vehicle marker slave lights, configured to attach to a surface using a means that does not physically alter the surface; a slave electronics package inside the slave container, the slave electronics package configured to: receive one or more commands from a vehicle marker master light; and operate the slave light-transmitting source in accordance with the one or more commands; and a vehicle marker master light, comprising: a master electronics package inside the master container, the master electronics package configured to: receive one or more commands from a wireless remote control; operate the master light-transmitting source in accordance with the one or more commands; and send the one or more commands to the one or more vehicle marker slave lights; and a wireless remote control comprising: one or more buttons; and a wireless remote control electronics package configured to: detect the operation of one of the one or more buttons; and transmit one or more commands to the vehicle marker master light; and wherein the one or more vehicle marker slave lights and the vehicle marker master light may be attached to the roof of a vehicle, and may be operated from inside the vehicle using the wireless remote control.
Applicant’s amendment to paragraph [021] providing the trademark to the term Velcro is acknowledged and appreciated. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on January 15, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10562441 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

January 27, 2021
AC